DETAILED ACTION
This is the second Office Action regarding application number 16/384,800, filed on 04/15/2019, which claims priority to provisional application number 62/657,805, filed on 04/14/2018.
This action is in response to the Applicant’s Response dated 03/23/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-4 and 10 are currently pending.
Claims 5-9 and 11-20 are cancelled.
Claims 1, 2, and 10 are amended.
Claims 1-4 and 10 are examined below.
The Office’s objections to the Drawings are withdrawn in light of the Applicant’s amendments.
The rejection of claims 6, 8, and 9 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 5-9 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 03/23/2021 have been carefully considered but they are not found persuasive.
The applicant argues that the prior art references do not teach or suggest the newly claimed features recited in claim 1. The examiner disagrees, and concludes that the prior art references, and MORAD in particular, teaches and suggests the newly claimed features as outlined below.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the bypass diode structure being present within first junction box”, and the examiner recommends that the applicant amend this to read instead “the bypass diode structure being present within a first junction box” to comply with antecedent basis requirements and improve claim clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over HENG (US 2016/0225931 A1) in view of MORAD (US 2017/0077343 A1).
Regarding claim 1, HENG teaches an apparatus comprising: 
a first string comprising a first plurality of overlapping strips of photovoltaic material connected in series (Fig. 6C), 
each of the first plurality of overlapping strips comprising, 
a first conductive finger located on a front side (fingers on front side, para. 69), 
a first front side bus bar in communication with the first conductive finger (busbars, para. 69), 
a second conductive finger located on a back side (backside finger metal grids, para. 69), and 
a first back side bus bar in communication with the second conductive finger (bus bars on back side also, para. 13); 
a second string comprising a second plurality of overlapping strips of the photovoltaic material connected in series (module apparatus includes a plurality of these shingled solar cell groups in series), 
each of the second plurality of overlapping strips comprising, 
a third conductive finger located on a front side (fingers on front side, para. 69), 
a second side bus bar in communication with the third conductive finger (busbars, para. 69), 
a fourth conductive finger located on a back side (backside finger metal grids, para. 69), and 
a second back side bus bar in communication with the fourth conductive finger (bus bars on back side also, para. 13); 
a first zone comprising the first string and the second string connected in parallel (bifacial panel can include parallel coupled strings of solar cells, para. 59); and 
a bypass diode structure (bypass diodes, para. 66). 

    PNG
    media_image1.png
    865
    373
    media_image1.png
    Greyscale

HENG does not disclose expressly the concept of “zones” or that the bypass diodes specifically are configured to compensate for uneven illumination of the back sides of the first and second strings.
MORAD teaches the concept of using “zones” having a plurality of solar cells and each zone associated with embedded bypass diodes (Figs. 14B and 48A, e.g., para. 469). MORAD also discloses the incorporation of at least two junction boxes each having opposite polarities and positioned on a frame edge at opposite sides (Fig. 9C), and a bypass diode structure present within a junction box (para. 503). MORAD also teaches that multiple strings are connected together to comprise a module and frame.


    PNG
    media_image2.png
    698
    1336
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    453
    617
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    733
    412
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HENG and arrange the parallel-connected first and second strings in a first zone connected to a bypass diode as taught by MORAD in order to limit the amount of power that may be dissipated as heat in a reverse bias mode caused by uneven illumination (MORAD, para. 294).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify HENG and add first and second junction boxes of opposite polarities to opposite frame edges as taught by MORAD in order to maximize the active area of the module (MORAD, paras. 143 and 301).
The examiner finds that the bypass diode structure of the first zone would be capable of and consequently configured to “compensate” for uneven illumination received on a side of the solar cells of either string.

Regarding claim 10, the combination of HENG and MORAD teaches or would have suggested the apparatus as in claim 9 wherein the module further comprises a polymer (HENG, para. 74 describes transparent polymers used to embed the solar cells and laminate the device).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over HENG (US 2016/0225931 A1) in view of MORAD (US 2017/0077343 A1) as applied to claim 1 above, and further in view of MELTON (US 7,531,741 B1).
Regarding claims 2-4, the combination of HENG and MORAD teaches or would have suggested the apparatus as in claim 1, but does not disclose expressly a solar tracking apparatus, wherein the first string and the second string together comprise a module mounted to the solar tracking apparatus (claim 2), piers of vertical pillars spaced apart from one another and connected through a torque tube, wherein the module is mounted to the torque tube (claim 3), or that the torque tube shades the backside of the first string relative to the backside of the second string to result in the uneven illumination (claim 4). 
MELTON discloses a solar tracking apparatus having modules mounted to the tracker, piers of vertical pillars spaced apart from one another and connected through a torque tube, the modules are mounted to the torque tube, and the torque tube is positioned to the rear of the solar modules such that uneven illumination would result on back side surfaces of the modules (Fig. 1).

    PNG
    media_image5.png
    693
    594
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HENG further and add the vertical pillars and torque tube tracking apparatus taught by MELTON to allow for the modules to track the movement of the sun to substantially maximize the amount of solar energy that can be collected.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721